Exhibit 10.2

FRANKLIN BANK CORP.
RESTRICTED STOCK AGREEMENT

          This Restricted Stock Agreement (“Agreement”), entered into on the
____ day of ___________, 2006 (the “Effective Date”), which is the date on which
the Grant described below was approved by the Compensation Committee (the
“Committee”) of the Board of Directors of Franklin Bank Corp., is between
Franklin Bank Corp., a Delaware corporation (the “Company”), and
____________________ (the “Participant”).

          WHEREAS, to carry out the purposes of the Franklin Bank Corp. 2006
Long-Term Incentive Plan (the “Plan”), shares of restricted Common Stock (as
defined below) are hereby granted to Participant in accordance with this
Restricted Stock Agreement; and

          WHEREAS, the Company and Participant agree as follows:

          1.          Award of Common Stock.  The Company hereby grants (the
“Grant”) to Participant ________ shares (the “Shares”) of common stock, $0.01
par value, of the Company (“Common Stock”), which shall be subject to the
restrictions on transferability set forth in Section 2(d) herein (the
“Restrictions”) and to the other provisions of this Agreement.

          2.          Restricted Period.

                       (a)          For a period of ____________ (___) years and
_________ (_____) days commencing on the Effective Date (the “Restricted
Period”), the Shares shall be subject to the Restrictions and any other
restrictions as set forth herein.  The Restrictions shall expire as to all of
the Shares on _________________.  The Shares which are subject to the
Restrictions shall hereinafter be referred to as “Restricted Shares.”  The
Shares which are no longer subject to the Restrictions as set forth in
paragraphs (f) or (g) below shall hereinafter be referred to as “Transferable
Shares.”

                       (b)          The Company shall effect the issuance of the
Shares out of authorized but unissued shares of Common Stock or out of treasury
shares of Common Stock and shall also effect the issuance of a certificate or
certificates for the Shares.  Each certificate issued for Restricted Shares to
Participant shall be registered in Participant’s name and shall be either
deposited with the Secretary of the Company or its designee in an escrow account
or held by the Secretary of the Company, at the election of the Company,
together with stock powers or other instruments of transfer appropriately
endorsed in blank by Participant (Participant hereby agreeing to execute such
stock powers or other instruments of transfer as requested by the Company). 
Such certificate or certificates shall remain in such escrow account or with the
Secretary of the Company until the earlier to occur of (i) the termination of
the Restricted Period or (ii) the expiration of the Restrictions as set forth in
paragraphs (f) or (g) below.  Certificates representing the Restricted Shares
shall bear a legend in substantially the following form:

-1-

--------------------------------------------------------------------------------




 

          THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) OF THE FRANKLIN BANK CORP. 2006 LONG-TERM INCENTIVE PLAN AND AN
AWARD AGREEMENT.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE OFFICES
OF FRANKLIN BANK CORP., 9800 RICHMOND AVENUE, SUITE 680, HOUSTON, TEXAS 77042.

The Company may place appropriate stop transfer instructions with respect to the
Restricted Shares with the transfer agent for the Common Stock.  Upon Restricted
Shares becoming Transferable Shares, the Company shall effect, in exchange for
the legended certificates, the issuance and delivery of a certificate or
certificates for such Shares to Participant free of the legend set forth above.

                       (c)          Participant shall, during the Restricted
Period, have all of the other rights of a stockholder with respect to the Shares
including, but not limited to, the right to receive dividends, if any, as may be
declared on such Restricted Shares from time to time, and the right to vote (in
person or by proxy) such Restricted Shares at any meeting of stockholders of the
Company.

                       (d)          The Restricted Shares and the right to vote
the Restricted Shares and to receive dividends thereon may not be sold,
assigned, transferred, exchanged, pledged, hypothecated, or otherwise encumbered
and no such sale, assignment, transfer, exchange, pledge, hypothecation, or
encumbrance, whether made or created by voluntary act of Participant or any
agent of Participant or by operation of law, shall be recognized by, or be
binding upon, or shall in any manner affect the rights of, the Company or any
agent or any custodian holding certificates for the Restricted Shares during the
Restricted Period, unless the Restrictions have then expired pursuant to the
provisions of paragraphs (f) or (g) below.  This provision shall not prohibit
Participant from granting revocable proxies in customary form to vote the
Shares.

                       (e)          If Participant ceases to be employed by, or
ceases to serve on the Board of, the Company or its Affiliates (as defined in
Section 6 herein) prior to the expiration of the Restricted Period for any
reason other than the death, Disability, or Normal Retirement of Participant, or
upon the occurrence of a Change in Control (which events are governed by
Sections 2(f) or 2(g) hereof), then, in that event, any Restricted Shares
outstanding shall thereupon be forfeited by Participant to the Company, without
payment of any consideration or further consideration by the Company, and
neither Participant not any successors, heirs, assigns or legal representatives
of Participant shall thereafter have any further rights or interest in the
Restricted Shares or certificates therefor, and Participant’s name shall
thereupon be deleted from the list of the Company’s stockholders with respect to
the Restricted Shares. 

                       (f)          If Participant ceases to be employed by, or
ceases to serve on the Board of, the Company or its Affiliates prior to the
expiration of the Restricted Period by reason of death, Disability or Normal
Retirement, any Restrictions on the Restricted Shares shall be deemed to have
expired as to the Restricted Shares as of the date of any such occurrence, and
the Restricted Shares shall thereby be Transferable Shares.  For purposes of
this Agreement, “Normal Retirement” shall mean retirement from active employment
with the Company at or after the age of 65 or such other age as may be
established by the Committee. 

-2-

--------------------------------------------------------------------------------




                       (g)          Upon the occurrence of a Change in Control,
any Restrictions on the Restricted Shares set forth in this Agreement shall be
deemed to have expired, and the Restricted Shares shall thereby be Transferable
Shares.  In addition, to the extent that the accelerated vesting of a
Participant’s Restricted Shares upon a Change in Control (“C in C Vesting”)
results in a Tax, Participant shall be paid by the Company an amount (“Gross-Up
Payment”) such that after payment by Participant of all Taxes imposed upon the
Gross-Up Payment, Participant shall retain an amount of the Gross-Up Payment
equal to the Tax on the C in C Vesting.  Participant shall be responsible for
payment to the Internal Revenue Service of any Tax.  Any determination whether a
Tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(“Excise Tax”) is incurred and the amount of any required Gross-Up Payment
(“Determination”) shall be made by a tax accounting firm mutually acceptable to
the Company and Participant (“Tax Accountants”).  After a Determination is made
by the Tax Accountants, the Tax Accountants shall furnish Participant and the
Company with an opinion that either no Excise Tax will be imposed or that an
Excise Tax will be imposed with respect to the C in C Vesting.  If the opinion
states that any Excise Tax will be incurred with respect to the C in C Vesting,
the appropriate Gross-Up Payment will be made by the Company to Participant
within five business days of the receipt by the Company of the opinion of the
Tax Accountants, but such Gross-Up Payment shall be made no earlier than the
occurrence of the Change in Control.  Notwithstanding anything to the contrary,
the Gross-Up Payment shall be made as soon as administratively practicable after
the Change in Control, but such Gross-Up Payment shall be made no later than the
15th day of the third month following the last day of the calendar year in which
the Change in Control occurs.  For purposes of this Section 2(g), the terms
“Tax” and “Taxes” mean any and all taxes of any kind whatsoever (including, but
not limited to, any and all Excise Taxes, income taxes, and employment taxes),
together with any interest thereon, any penalties, additions to tax, or
additional amounts with respect to such taxes and any interest in respect of
such penalties, additions to tax, or additional amounts.

                       (h)          If Participant ceases to be employed by, or
ceases to serve on the Board of, the Company prior to the expiration of the
Restricted Period, and there exists a dispute between Participant and the
Company as to the satisfaction of the conditions to the release of the Shares
from the Restrictions hereunder or the terms and conditions of the Grant, the
Shares shall remain subject to the Restrictions until the resolution of such
dispute, regardless of any intervening expiration of the Restricted Period,
except that any dividends that may be payable to the holder of record of Common
Stock as of a date during the period from termination of Participant’s
employment to the resolution of such dispute shall:

 

                (i)          to the extent to which such dividends would have
been payable to Participant on the Shares, be held by the Company as part of its
general funds, and shall be paid to or for the account of Participant only upon,
and in the event of, a resolution of such dispute in a manner favorable to
Participant, and

 

 

 

                (ii)        be canceled upon, and in the event of, a resolution
of such dispute in a manner unfavorable to Participant.

-3-

--------------------------------------------------------------------------------




          3.          Taxes.  To the extent that the receipt of the Restricted
Shares, Transferable Shares, payment of the Gross-Up Payment or the lapse of any
Restrictions results in income to Participant for federal or state income tax
purposes, Participant shall deliver to the Company at the time of such receipt
or lapse, as the case may be, such amount of money or, if the Participant so
elects, shares of unrestricted Common Stock as the Company may require to meet
its obligation under applicable tax laws or regulations, and, if Participant
fails to do so, the Company is authorized to withhold from any cash or Common
Stock remuneration then or thereafter payable to Participant any tax required to
be withheld by reasons of such resulting compensation income.  Participant
agrees to notify the Company promptly of any tax election made by Participant
with respect to the Shares.  The Company confirms to Participant that the right
of Participant to deliver unrestricted shares in payment of taxes due in respect
of the receipt or vesting of Restricted Shares has been approved by the
Compensation Committee prior to the date of this Agreement as contemplated by
SEC Rule 16b-3.

          4.          Changes in Capital Structure.  If the outstanding shares
of Common Stock shall at any time be changed or ex-changed or augmented by
declaration of a stock dividend, stock split, combination of shares, merger,
consolidation, recapitalization or similar event, the Shares, being outstanding
shares of Common Stock, shall be treated in the same manner as all other issued
and outstanding shares.  Any cash, property or securities into which the Shares
are so changed or exchanged or so augmenting the Shares or so issued in respect
of the Shares shall be subject to the Restrictions in the same manner as the
Shares.

          5.          Compliance with Securities Laws.

                       (a)          If a registration statement under the
Securities Act of 1933, as amended, is not effective with respect to the Shares,
Participant (i) represents and warrants to the Company that Participant is
acquiring the Shares for his own account, for investment, and without a view to
any sale or distribution thereof in violation of any federal or state securities
laws, and (ii) understands that the Grant of the Shares to Participant has not
been registered under the Securities Act of 1933, as amended, or the securities
laws of any state, and, accordingly, that in addition to the other restrictions
placed on the Shares by this Agreement, the Shares may not be offered, sold,
assigned, transferred, exchanged, pledged, hypothecated or otherwise encumbered
in absence of either an effective registration statement under the Securities
Act of 1933, as amended, and applicable state securities laws or an opinion of
counsel satisfactory to the Company that such registration is not required.

                       (b)          If a registration statement under the
Securities Act of 1933, as amended, is not effective with respect to the Shares,
Participant agrees that the certificates representing the Shares (whether the
Shares are Restricted Shares or Transferable Shares) may bear any legend
required by law or which the Committee deems appropriate to reflect any
restrictions on transfer.

                       (c)          Upon the execution of this Agreement and
receipt of any certificates for the Shares pursuant to this Agreement,
Participant (or Participant’s legal representative upon Participant’s death or
disability) will make and enter into such additional written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or with this Agreement or the Plan.

-4-

--------------------------------------------------------------------------------




          6.          Employment Relationship.  If Participant is an employee,
Participant shall be considered to be in the employment of the Company as long
as Participant remains as an employee of the Company or its Affiliates.  Any
questions as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Company, with the advice of the employing corporation (if an Affiliate of the
Company), and the Company’s determination shall be final.  For purposes of this
Agreement, “Affiliates” shall mean any “parent corporation” of the Company and
any “subsidiary corporation” of the Company within the meaning of Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended. 
If Participant is an employee, nothing contained herein shall be construed as
conferring upon Participant the right to continue in the employ of the Company,
nor shall anything contained herein be construed or interpreted to limit the
“employment at will” relationship between Participant and the Company.

          7.          Binding Effect. The terms and conditions hereof shall be
binding upon, and inure to the benefit of, all successors of Participant,
including, without limitation, Participant’s estate and the executors,
administrators, or trustees thereof, heirs and legatees, and any receiver,
trustee in bankruptcy, or representative of creditors of Participant.  This
Agreement shall be binding upon and inure to the benefit of any successors to
the Company.

          8.          Notice.   All notices, requests, demands and other
communications given under or by reason of this Agreement shall be in writing
and shall be deemed given when delivered in person or when mailed, by certified
mail (return receipt requested), postage prepaid, addressed as follows (or to
such other address as a party may specify by notice pursuant to this provision):

                       (a)          To Participant:

 

Franklin Bank Corp.

 

 

9800 Richmond Avenue, Suite 680

 

 

Houston, Texas 77042

 

 

 

 

 

To Participant:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

          9.          Resolution of Disputes.  As a condition to the granting of
the Shares, Participant, his or her legal representatives, heirs, successors and
other transferees agree that any dispute or disagreement which may arise
hereunder shall be determined by the Committee in its sole discretion and
judgment, and that any such determination any interpretation by the Committee of
the terms of this Agreement shall be final and shall be binding and conclusive,
for all purposes, upon the Company, Participant, his or her legal
representatives, heirs, successors and other transferees.  

-5-

--------------------------------------------------------------------------------




          10.          Entire Agreement and Amendments. This Agreement contains
the entire agreement of the parties relating to the matters contained herein and
supersedes all prior agreements and understandings, oral or written, between the
parties with respect to the subject matter hereof.  This Agreement may be
changed only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.

          11.          Separability.  If any provision of the Agreement is
rendered or declared illegal or unenforceable by reason of any existing or
subsequently enacted legislation or by the decision of any arbitrator or by
decree of a court of last resort, the parties shall promptly meet and negotiate
substitute provisions for those rendered or declared illegal or unenforceable to
preserve the original intent of this Agreement to the extent legally possible,
but all other provisions of this Agreement shall remain in full force and
effect.

          12.          Agreement Subject to Plan.  This Agreement is subject to
the Plan.  The terms and provisions of the Plan (including any subsequent
amendments thereto) are hereby incorporated herein by reference thereto.  In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.  All definitions of words and terms contained in the Plan
shall be applicable to this Agreement.

          13.          Governing Law.  The execution, validity, interpretation,
and performance of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without reference to
principles of conflict of laws, except to the extent preempted by federal law.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by one of its officers thereunto duly authorized, and Participant has
executed this Agreement, all as of the day and year first above written.

 

FRANKLIN BANK CORP.

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Authorized Officer

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

-6-

--------------------------------------------------------------------------------